DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US PG Pub No. 2014/0147020), in view of Chan et al (US PG Pub No. 2015/0350274).
Regarding claim 1, Baldwin et al teaches a display apparatus [106] connected to a content distribution apparatus [195, 230] via a second network, the content 5distribution apparatus configured to distribute content (Abstract; Figures 2-4, 6-7; Para. 0016, 0042-44), wherein the display apparatus comprises: 
a communication interface [602] configured to communicate with the content distribution 10apparatus via the second network (Figure 4; 0036); 
a display configured to display content (Figure 4, 6); and 
a controller [606] configured to control the communication interface [602] and the display [610] (Figure 6), 
the controller [606] is configured to: 
15receive pieces of login information entered and logged in on a group basis, send the received pieces of login information to the content distribution apparatus for the content distribution apparatus to perform authentication process (Figures 4, 6; Para. 0044-45 and 0057); 
20receive aggregated service information generated by the content distribution apparatus [195, 230] from the content distribution apparatus [195, 230] (Figures 3-5; Para. 0029, 0031); 
send information based on the received aggregated service information 25logged in on a group basis (Figure 3; Para. 0036); and 
display a content list based on the aggregated service information on the display (Figures 3-4, 6; Para. 0035-36, 0044, 0059, 0066 and 0079), 
the content list to be displayed on the display is a list of content available for viewing by a user who entered the 30pieces of login information into the information terminal (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079), and 
the information based on the aggregated service information, -93- logged in on a group basis is value-added information obtained, log in to the content distribution apparatus on a group basis (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079). 
The reference is unclear with respect to communicate with the two or more information terminals via the first network, information sent from/to display apparatus to/from each of the two or more information terminals.
In similar field of endeavor, Chan et al teaches communicate with the two or more information terminals via the first network, information sent from/to display apparatus to/from each of the two or more information terminals (Figures 1, 5; Abstract, Para. 0016, 0074, 0081). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing users to view and/or selected best content for a group of people.  
Regarding claim 3, Baldwin and Chan, the combination teaches the value-added information includes split payment information in the received information based on the aggregated service information, the split payment information indicating that a viewing fee of the content can be split between the two or more information terminals logged in on a 20group basis (Baldwin: Figures 3, 6-7, Para. 0021, 0034-35, 0037 and 0068).  
Regarding claim 4, Baldwin and Chan, the combination teaches the value-added information includes content share information in the received information based on the 25aggregated service information, the content share information indicating shareability of the content between the two or more information terminals logged in on a group basis (Baldwin: Figures 3, 6-7, Para. 0021, 0034-35, 0037, 0068 and Chan: Figures 1, 5; Abstract, Para. 0016, 0074, 0081).  
Regarding claim 5, Baldwin and Chan, the combination teaches limitations discussed with respect to claim 1. The combination is unclear with respect to the controller is configured to detect the information terminal capable of accessing the display apparatus, send connection request information to the detected-9-- information terminal when the information terminal capable of accessing the display apparatus is detected, and obtain the pieces of login information from the information terminal with which connection has been established.
However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the controller to detect the information terminal capable of accessing the display apparatus, send connection request information to the detected-9-- information terminal when the information terminal capable of accessing the display apparatus is detected, and obtain the pieces of login information from the information terminal with which connection has been established before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely connecting devices within proximity to identify and/or distribute content information.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, in view of Chan et al, further in view of Jeong et al (US PG Pub No. 2011/0113441).
Regarding claim 52, Baldwin and Chan, the combination teaches limitations discussed with respect to claim 1. The combination teaches the controller is configured to generate aggregated login information in which the pieces of login information entered from each of the two or more information terminals logged in on a group basis are aggregated (Baldwin: Figures 3-4, 6; Para. 0034-35, 0044, 0059, 0066, 0079 and Chan: Figures 1, 5; Abstract, Para. 0016, 0074, 0081). The combination is unclear with respect to send the 10aggregated login information to the content distribution apparatus for the content distribution apparatus to perform authentication process.  
In similar field of endeavor, Jeong et al teaches the 10aggregated login information (as taught by combination above) to the content distribution apparatus for the content distribution apparatus to perform authentication process (Para. 0025-26 and 0028). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of quickly identifying users in order to provide them with personalized service. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423